USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-22 filed 07/12/21 page 1 of 24
                                                        Page 1                                                   Page 2
                   UNITED STATES DISTRICT COURT                     1                  INDEX
                   NORTHERN DISTRICT OF INDIANA
                      FORT WAYNE DIVISION                           2                              Page
           RYAN KLAASSEN, JAIME CARINI,                             3   Direct Examination by Ms. Gutwein                4
           D.J.B., by and through his
           next friend and father, DANIEL                           4   Cross-Examination by Ms. Siebert                88
           G. BAUMGARTNER, ASHLEE MORRIS,                           5
           SETH CROWDER, MACEY POLICKA,
           MARGARET ROTH, and NATALIE                               6                EXHIBITS
           SPERAZZA,                                                7   Exhibit         Description         Page
               Plaintiffs,
           vs.                 Case No. 1:21-cv-00238               8   1    Verification of Jaime Carini       36
           THE TRUSTEES OF INDIANA                                  9   2    Verified Complaint for Declaratory    58
           UNIVERSITY,
                                                                            and Injunctive Relief
             Defendant.                                            10
              REMOTE ORAL DEPOSITION OF JAIME CARINI               11
               TAKEN ON BEHALF OF THE DEFENDANT
             ON JUNE 1, 2021, BEGINNING AT 1:02 P.M. CST
                                                                   12
                                                                   13
                      APPEARANCES
                                                                   14
           On behalf of the PLAINTIFFS:                            15
           Ms. Melena S. Siebert, Esq.                             16
           THE BOPP LAW FIRM                                       17
           1 South 6th Street
           Terre Haute, Indiana 47807                              18
           (812) 232-2434                                          19
           msiebert@bopplaw.com
           On behalf of the DEFENDANT:                             20
           Ms. Stephanie Gutwein, Esq.                             21
           FAEGRE, DRINKER, BIDDLE & REATH
           300 North Meridian Street, Suite 2500                   22
           Indianapolis, Indiana 46204                             23
           (317) 237-0300
           stephanie.gutwein@faegredrinker.com                     24
                                                                   25
           REPORTED BY: D. Luke Epps, CSR, RPR


                                                        Page 3                                                   Page 4
       1                  STIPULATIONS                              1           THE REPORTER: All parties to this
       2          It is hereby stipulated and agreed by and         2   deposition are appearing remotely and have agreed to
       3    between the parties hereto, through their respective    3   the witness being sworn in remotely. Due to the
       4    attorneys, that the remote oral deposition of Jaime     4   nature of remote reporting, please pause briefly
       5    Carini may be taken pursuant to notice and in           5   before speaking to ensure all parties are heard
       6    accordance with the Federal Rules of Civil Procedure    6   completely. Counsel, please state your appearance.
       7    on June 1, 2021, before D. Luke Epps, CSR, RPR.         7           MS. SIEBERT: My name is Melena Siebert.
       8                                                            8   I'm counsel for plaintiff, Jaime Carini.
       9                                                            9           MS. GUTWEIN: Stephanie Gutwein, counsel
      10                                                           10   for Indiana University.
      11                                                           11               (Oath administered.)
      12                                                           12   WHEREUPON,
      13                                                           13                  JAIME CARINI,
      14                                                           14   after having been first duly sworn, deposes and
      15                                                           15   says in reply to the questions propounded as
      16                                                           16   follows, to-wit:
      17                                                           17                DIRECT EXAMINATION
      18                                                           18   BY MS. GUTWEIN:
      19                                                           19        Q Okay. Thanks again for being here, Jaime.
      20                                                           20   You just -- I introduced myself a minute ago, but
      21                                                           21   I'll just do it again on the record. I'm Stephanie
      22                                                           22   Gutwein, and I'm here as a lawyer for Indiana
      23                                                           23   University, and I'm just going to add a couple of
      24                                                           24   procedural things into the record before we get
      25                                                           25   started. So the parties have agreed that you could


                                                                                          1 (Pages 1 to 4)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-22 filed 07/12/21 page 2 of 24
                                                     Page 5                                                                 Page 6
       1   be sworn in remotely, which you just were, and          1      Q Okay. Have you ever given a deposition
       2   because we're doing this deposition virtually, if       2   before?
       3   there are any technical issues, we've agreed that       3      A Yes.
       4   we'll, you know, pause the deposition and try to        4      Q How many times?
       5   resolve those. So if at any point, you know, you        5      A Once.
       6   can't hear me or I freeze or you freeze or your         6      Q And what did that relate to?
       7   counsel freezes or anything like that, type             7      A Do I have to answer this question? Does
       8   something into the chat or, you know, try to get in     8   it relate -- okay. All right. I'm sorry. Not to
       9   touch with your lawyer and we'll make sure to pause     9   be --
      10   so we can fix it; okay?                                10           MS. SIEBERT: No. That's okay, Jaime.
      11      A Sounds great.                                     11   Just -- and I'll cover this just procedurally. You
      12      Q I know that you mentioned that it's a semi        12   know, if -- if there's an objection, I'll make it,
      13   private space. Do you have other people in the room    13   and -- but even with an objection, unless I instruct
      14   with you right now?                                    14   you not to answer, please just go ahead and answer.
      15      A No. There are no other people in the              15   So there's no objection to this question just for
      16   room.                                                  16   the record.
      17      Q Okay. If at some point during the                 17           THE WITNESS: Okay. Thank you for the
      18   deposition someone else comes into the room, will      18   reminder. Yes, and it was pertaining to a car
      19   you please let me know?                                19   accident.
      20      A Yes. They should -- yeah, again,                  20      Q (BY MS. GUTWEIN) Okay. How long ago was
      21   they're -- they're not going to be coming in and       21   that?
      22   bothering me, but I will let you know.                 22      A The deposition or the car accident?
      23      Q Thank you.                                        23      Q Sorry. Thank you for asking me to
      24      A I have earbuds in so they cannot hear your        24   clarify. The deposition. How long ago was the
      25   questions.                                             25   deposition?


                                                     Page 7                                                                 Page 8
       1      A I -- I can -- I can give you a round               1   right?
       2   estimate.                                               2       A Yes.
       3      Q That's just fine.                                  3       Q And is there any reason you can think of
       4      A Because I don't remember. Okay. A round            4   that you wouldn't be able to do that today?
       5   estimate, it was 20 -- it was after 2016. It was        5       A No.
       6   between -- because that's -- it was after 20 -- it      6       Q Do you have any notes or documents with
       7   was sometime in 2018 or 2019. I think it was            7   you?
       8   probably 2018.                                          8       A No.
       9      Q Okay. And is that the only deposition              9       Q If you make any notes or pull out any
      10   you've ever participated in?                           10   documents during the deposition, will you let me
      11      A Yes.                                              11   know?
      12      Q Besides today?                                    12       A Yes.
      13      A Yes.                                              13       Q Thank you. I am going to ask that while
      14      Q Okay. With a little bit of experience,            14   we're on the record today, you don't communicate
      15   you might have a little bit of an idea of what to      15   with anybody, you know, texting or emailing or
      16   expect today, but I'm going to go over the process     16   anything like that; is that okay?
      17   just a little bit. I'm going to ask you some           17       A Yes.
      18   questions today, and I'm just looking for your         18       Q Okay. If you need to talk to your lawyer
      19   truthful answers. This is not a test, so there's no    19   at some point, just let me know, and we can take a
      20   right or wrong answers as long as you're being         20   break so you can do that. I'll just ask that you
      21   honest. As your lawyer just explained to you, you      21   answer whatever question is pending before we take a
      22   might hear some objections, and that's okay. You       22   break.
      23   should still answer unless she instructs you not to.   23       A Okay.
      24   You understand that you just gave an oath to testify   24       Q Okay.
      25   truthfully to the best of your ability; is that        25       A Thanks.


                                                                                             2 (Pages 5 to 8)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-22 filed 07/12/21 page 3 of 24
                                                    Page 9                                                    Page 10
       1       Q If at any point you don't understand my           1   Stephanie. That's just fine also.
       2   question today, will you please let me know so that     2      A All right. Thank you.
       3   I can rephrase or clarify?                              3      Q Uh-huh. And then I might at different
       4       A Yes.                                              4   points during the deposition refer to Indiana
       5       Q Thank you. If you answer my question, I'm         5   University as IU. Is that okay with you?
       6   going to under -- I'm going to take it that you         6      A Yes.
       7   understood my question. Is that an okay approach?       7      Q Okay. Can you please state your full name
       8       A Yes.                                              8   for the record?
       9       Q Okay. The other thing that I've noticed           9      A Yes. My name is Jaime Carini.
      10   is, you've been doing some head nods, and that is      10      Q And how old are you, Jaime?
      11   perfectly fine and totally a natural human tendency.   11      A I am 39 years old.
      12   Luke is only able to take down what we say out loud,   12      Q Okay. Are you aware that there are other
      13   so we just need to make sure that in addition to any   13   co-plaintiffs who are litigating this lawsuit with
      14   gestures, you're vocalizing your answers; okay?        14   you?
      15       A Okay.                                            15      A Yes, I am.
      16       Q And I'll try to help you and so will your        16      Q Have you met any of those other
      17   lawyer. It's so natural not to say everything out      17   individuals?
      18   loud. So ...                                           18      A No, not in person. May I -- Melena,
      19       A All right.                                       19   should I answer? May I consult with my attorney for
      20       Q Are you comfortable with my calling you          20   just a moment?
      21   Jaime today during the deposition or would you like    21      Q Well, give me whatever your answer is so I
      22   me to refer to you some other way?                     22   can clarify my question. Have you met any of those
      23       A Jaime is fine as long as we're all on a          23   individuals in person?
      24   first name basis.                                      24      A No.
      25       Q Okay. Yes. You're welcome to call me             25      Q Have you spoken to those individuals --


                                                   Page 11                                                    Page 12
       1   did you speak to any of those individuals before the    1   actually about the rally, and, yes, about a rally,
       2   lawsuit was filed?                                      2   and she told me about the lawsuit, too.
       3      A No.                                                3      Q What rally are you referring to?
       4      Q Have you spoken to them since?                     4      A I don't remember the exact name. It was
       5      A Yes.                                               5   sponsored by IU Family for Choice, not Mandates.
       6      Q Okay. And I'm not going to ask you about           6   That's the approximate title.
       7   the substance of your conversations, so ...             7      Q Okay. And I think I understood you to say
       8      A Okay.                                              8   the woman who you received the flyer from also told
       9      Q So do you know that other of those                 9   you about this lawsuit?
      10   co-plaintiffs were deposed in this lawsuit?            10      A Yes.
      11      A Yes.                                              11      Q What did she tell you about it?
      12      Q Have you talked to anyone about those             12      A I don't remember exactly, to be honest.
      13   depositions?                                           13      Q Can you give me a general idea of what she
      14      A No.                                               14   told you?
      15      Q Have you seen any transcripts of those            15          MS. SIEBERT: I'm going to object for
      16   depositions?                                           16   hearsay, but go ahead and answer, Jaime.
      17      A No.                                               17          THE WITNESS: The gist -- I mean, like I
      18      Q So do you know -- other than that they            18   said, I don't remember specifically. The gist was
      19   occurred, do you know anything about those             19   that there were families who were resisting the
      20   depositions?                                           20   mandates, and -- and I wanted -- yes. That's all.
      21      A No.                                               21      Q (BY MS. GUTWEIN) Okay. And so what did
      22      Q Okay. How did you come to learn about             22   you do after she told you about the lawsuit?
      23   this lawsuit?                                          23      A I looked into -- she did tell me that --
      24      A I learned about it in -- in a park in             24   well, I looked into it. I researched what they --
      25   Bloomington. Someone was passing out flyers            25   what exactly they were concerned about and to see if



                                                                                       3 (Pages 9 to 12)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-22 filed 07/12/21 page 4 of 24
                                                  Page 13                                                      Page 14
       1   their concerns aligned with mine.                       1   intentionally leading anyone on. I remember I
       2       Q When you say, "they," you said they were          2   looked up the woman and what her position was to see
       3   concerned about. Who is the "they" that you're          3   if she was consistent with what she was telling me
       4   referring to?                                           4   and what she had talked about, and then -- I know
       5       A The organization, IU Family for Choice,           5   what I did. I called -- I called Jim Bopp's law
       6   not Mandates.                                           6   firm, and that's how I found more about -- about the
       7       Q Okay. So you looked the organization up           7   suit. That's what I did. Is it okay to correct my
       8   online?                                                 8   earlier statements?
       9       A Yes.                                              9       Q Sure. Yes.
      10       Q And you read about what their concerns           10       A Okay.
      11   were in connection with IU?                            11       Q Again, this is not a quiz. It's just to
      12       A I don't remember what they had available         12   get information. So if at some point today you said
      13   at that time. Yeah. I -- I learned -- yeah. I --       13   something and then you realized later that you, you
      14   I -- I think I'll -- I'll leave my question -- my      14   know, you thought of something else, you just need
      15   answer there, or can you restate your question,        15   to let me know.
      16   please?                                                16       A Okay. Yeah. Sorry. It's amazing how
      17       Q Sure. You testified that you researched          17   quickly memories fade.
      18   what the organization was concerned about to see if    18       Q When was that timing when you received the
      19   their concerns aligned with yours. So I guess what     19   flyer?
      20   I'm interested in is how did you conduct your          20       A The flyer was Memorial Day.
      21   research?                                              21       Q Okay. Do you remember when you contacted
      22       A How did I conduct -- they had -- well,           22   Jim's law firm?
      23   I -- now I'm thinking I answered in the affirmative    23       A Not precisely.
      24   to something I don't remember for sure, and I -- I     24       Q Was it soon after you received the flyer
      25   feel -- I didn't -- was not trying to be               25   or a little while?


                                                  Page 15                                                      Page 16
       1       A Goodness. The only way I would know is to         1   pursuing two doctorates at IU; is that right?
       2   look through my email.                                  2       A Yes.
       3       Q Okay. You don't need to do that right             3       Q And one is a doctorate in music and one is
       4   now, of course.                                         4   a Ph.D. -- excuse me, music and literature, and one
       5       A Okay.                                             5   is a Ph.D. in musicology?
       6       Q Do you remember the name of the woman who         6       A I'd like to make a correction.
       7   gave you a flyer?                                       7       Q Sure.
       8       A I do. Her name is Margaret Menge, or              8       A Organ performance and literature.
       9   M-E-N-G-E. I'm not sure how she pronounces it.          9       Q Okay. Is the doctorate in music?
      10       Q Okay. And so you looked her up and then          10       A Yes. Doctor of music in organ performance
      11   through her you found Jim's law firm?                  11   and literature.
      12       A She told me about Jim's law firm, yes.           12       Q Okay. And then the Ph.D. is in
      13   Yes.                                                   13   musicology?
      14       Q Okay.                                            14       A Yes.
      15       A Yeah. So I looked her up. I remember             15       Q And when did you start -- did you start
      16   that for sure, and I called -- and then I did not      16   those programs simultaneously?
      17   reach out to Jim's law firm right away, but I -- but   17       A No.
      18   she's the one who told me about him. So she was,       18       Q So can you tell me when you started the
      19   you know, my -- not necessarily a contact, but --      19   doctorate in music?
      20   but, yes, she knew about the suit and about who was    20       A Yes. I started the doctorate of music in
      21   filing it.                                             21   August 2014.
      22       Q Okay. I want to talk just a little bit           22       Q Okay. And have you been pursuing that at
      23   about you and your education at IU.                    23   IU the entire time?
      24       A Uh-huh.                                          24       A Yes.
      25       Q I understand that you are in the middle of       25       Q Has it been something that --


                                                                                     4 (Pages 13 to 16)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-22 filed 07/12/21 page 5 of 24
                                                  Page 17                                                     Page 18
       1       A Actually may I ask for a clarification --         1   worked with IU to arrange that medical leave?
       2       Q Sure.                                             2       A Well, yes. There's two -- there's a
       3       A -- by "entire time"? Do you mean, like,           3   two-part answer. One is yes on the funding side of
       4   am I -- yes.                                            4   it. The way our -- we have contracts with the
       5       Q So I'll ask that two different ways. One          5   university for funding for a certain number of
       6   is, have you worked on that doctorate at any other      6   years. So, yes, on that I had to work with them,
       7   institution besides IU?                                 7   but on the other -- another aspect of the degree
       8       A No.                                               8   program is that as long as you finish your
       9       Q Okay. And have you been working on that           9   coursework within a seven-year period, you don't
      10   doctorate consistently since 2014?                     10   have to come. Like, you can take a semester off if
      11       A Yes.                                             11   you want to, and it's not a big deal. And I --
      12       Q Has there -- has there been any time             12   yeah. That's -- so it's a two-piece question, and
      13   period where you've, you know, taken a break or -- I   13   because I had funding, both of those applied to me.
      14   guess -- I'm not super familiar with how that          14       Q Okay. When you said you have to finish it
      15   doctorate program works, so is that something that,    15   in a seven-year period --
      16   you know, it's just -- you work on it over the         16       A Uh-huh.
      17   period of several years or have you taken time off     17       Q -- if I do seven years from 2014, that
      18   from that and returned to it?                          18   gets me, I think, to 2021. So does that mean you're
      19       A I did take time off.                             19   close to finishing or does that leave give you
      20       Q When did you do that?                            20   additional time to finish?
      21       A From 2018 -- from the summer of 2018 to          21       A No. The leave -- so when I finish -- I
      22   January of 2020.                                       22   hope I said coursework. I meant -- that was --
      23       Q Okay. Why did you take that time off?            23       Q Okay.
      24       A I was not well, so it was a medical leave.       24       A -- an important part of my answer. We
      25       Q Okay. Was that something that I -- you           25   have several timelines within our degree program.


                                                  Page 19                                                     Page 20
       1   So -- so -- so seven years is just to finish the        1       Q Okay. So you have two exams that you have
       2   coursework part of that degree program. Remind me       2   to take is what I understood you to say that you
       3   what the other part of your question was, please.       3   haven't taken yet?
       4       Q Well, so what parts of your degree program        4       A Right.
       5   are there besides coursework?                           5       Q When -- are you scheduled -- let me strike
       6       A There's coursework, and there's exams, and        6   that. Do you know when you might be taking these
       7   then there's dissertation.                              7   exams?
       8       Q And so how much -- much work left do you          8       A I only have a general -- a general
       9   have on the coursework piece of it?                     9   timeline.
      10       A I am finished with coursework.                   10       Q What's that?
      11       Q Okay. And then you have -- do you have           11       A Within the next academic year.
      12   exams that remain?                                     12       Q Okay. And you ultimately --
      13       A Yes.                                             13       A I can tell you -- I can tell you
      14       Q And what are those?                              14   specifically. I took a minor field exam yesterday,
      15       A I have two exams. One in organ                   15   and that starts the exam timeline, which is one
      16   performance and the other for musicology. They're      16   year. So I have a year between yesterday -- I have
      17   both -- they're both called major field exams.         17   364 days to finish my other two exams.
      18       Q And what -- tell me about what the process       18       Q Okay. That's nice you got it started.
      19   of those exams is like.                                19       A Yeah.
      20       A The exam itself is an eight-hour written         20       Q What was the process of taking your minor
      21   exam, so you prepare for it for months, and then you   21   field exam yesterday?
      22   go in a room by yourself and you write for eight       22       A It's similar to the major field exams,
      23   hours, and that's -- and then you're graded on it on   23   except instead of writing for eight hours, I wrote
      24   a -- I think it's pass or fail. That part, I don't     24   for four hours.
      25   remember so much, but, yeah.                           25       Q Where did you go to take that exam?


                                                                                    5 (Pages 17 to 20)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-22 filed 07/12/21 page 6 of 24
                                                   Page 21                                                    Page 22
       1       A They're letting us take the exams                 1      A No. Not -- no, not -- one of them, no.
       2   virtually right now.                                    2   Not one of them. One of them is contingent on my
       3       Q Are you able to take -- I'm sorry. Go             3   completing my next organ recital.
       4   ahead.                                                  4      Q And when is that?
       5       A Go ahead. No, I'm good.                           5       A This fall, early fall.
       6       Q So is it -- is it your -- is it accurate,         6      Q Is that something that IU scheduled for
       7   then, that you didn't have to go anywhere in            7   the fall or is that something that you scheduled for
       8   particular to take it? You could take it from           8   the fall?
       9   wherever you wanted?                                    9      A I'm going to wrap this answer to answer
      10       A Yes.                                             10   your question about scheduling exams and recitals.
      11       Q Okay. Are you -- do you have the option          11   These recitals and exams are scheduled in
      12   to take either of the major exams that you described   12   consultation with my professors and my committee
      13   virtually?                                             13   members. So they only let it -- we all agree -- I
      14       A I don't remember. We're in the middle of         14   have a say, too. We all determine on a date when I
      15   policy changes again in the school of music, so I      15   can do my absolute best.
      16   would have to check on those for the fall and the      16      Q Okay. The recital that you were just
      17   spring semesters.                                      17   describing --
      18       Q If you had wanted to take the major exams        18       A Yes.
      19   sooner, could you take them whenever you wanted?       19      Q -- that's coming up, is that something
      20       A Can you rephrase the question?                   20   that you all have do in person or could you do that
      21       Q Sure. Are you able to pick the day when          21   virtually?
      22   you take your major exams?                             22      A That will have to be done in person.
      23       A Yes.                                             23      Q During the pandemic before, did you have
      24       Q Could you have taken them before today if        24   any recitals?
      25   you had wanted to?                                     25      A No, I did not.


                                                   Page 23                                                    Page 24
       1       Q Do you like the recitals?                         1      Q You're fine.
       2       A I do now. I do now.                               2      A Yeah.
       3       Q Yeah. Okay. So those major --                     3      Q Okay.
       4       A It's a performance like -- it's like a --         4      A So -- and the oral exams come close on the
       5   it's a performance, like being in a courtroom in        5   heels of the major field exam, or of the written
       6   front of a judge.                                       6   part, yeah.
       7       Q Pressure. Fun pressure?                           7      Q Okay. And then once you've completed your
       8       A Uh-huh.                                           8   major exams is when the timeline for your
       9       Q Besides the two major exams that you              9   dissertation starts?
      10   described and the organ recital, I think, right, are   10      A Yes.
      11   there other -- you said, then, I think the             11      Q Okay. So to complete your doctorate in
      12   dissertation was the other requirement for your --     12   music, you have two major exams, both written and
      13   to complete your doctorate in music; is that right?    13   oral left, the components of those. You have your
      14       A Yes.                                             14   organ recital, and then after that you'll have to
      15       Q And what's the timeline for that?                15   turn to your dissertation; is that right?
      16       A We have up to seven years.                       16      A Yes. Hold on a sec. Sorry. I just put
      17       Q Seven years from when?                           17   my phone in airplane mode.
      18       A Seven years from June 30th, 2022.                18      Q It's okay.
      19        Q Okay.                                           19      A There we go. I have -- just for
      20       A Or, no. Let me rephrase that. Seven              20   clarification, I do have two recitals.
      21   years from the date I finish my last oral exam.        21      Q Okay.
      22       Q Your last --                                     22      A Yeah. So my plan is to do one in the fall
      23       A It could be -- yes. So our major field           23   and the next one in the spring.
      24   exams are two parts, they're written and oral. I'm     24      Q So two required recitals is what you mean?
      25   sorry. I forgot that part.                             25      A Yes.


                                                                                    6 (Pages 21 to 24)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-22 filed 07/12/21 page 7 of 24
                                                  Page 25                                                      Page 26
       1       Q Is there any -- are there any other               1   all of us there.
       2   requirements to complete -- not -- not to minimize      2       Q Okay. Have you been pursuing your
       3   those, they're big obviously, but besides the           3   Ph.D. since 2016 only at Indiana University or was
       4   requirements that we've talked about, are there any     4   there a time that you worked on part of that at a
       5   other requirements to complete your doctorate in        5   different institution?
       6   music?                                                  6       A No. I've only worked on it at Indiana
       7       A Not that I know of.                               7   University.
       8       Q Okay. Turning to your Ph.D., when did you         8       Q Have you been pursuing it with --
       9   start that program?                                     9   consistently with no breaks since 2016 or did you
      10       A I started that program in the fall -- in         10   also take a break from your Ph.D. program?
      11   August 2016.                                           11       A Sorry. Can you rephrase the question
      12       Q Okay. And what is the nature of the work         12   again?
      13   that that program entails?                             13       Q Sure.
      14       A Can you rephrase?                                14       A I know what you're asking, but I'm not
      15       Q Sure. So Ph.D. programs are another thing        15   sure how to -- how to phrase my answer.
      16   that I'm not super familiar with. So for that          16       Q I'm just trying to understand, for your
      17   program, do you attend classes? Do you teach?          17   doctorate program, I think you said you took -- took
      18   What -- what are the requirements of that program to   18   some time -- took leave, medical leave, starting in
      19   complete it?                                           19   2018?
      20       A Yes. Attending classes is important.             20       A Uh-huh.
      21   Taking -- taking the exams that we've talked about     21       Q And so I'm trying to understand whether
      22   is -- is a requirement, and writing a dissertation     22   there was any point in pursuing your Ph.D. that you
      23   is a requirement of that, and we do teach as well as   23   took leave or a break from that program or whether
      24   part of our program. The teaching is not required,     24   you have been, you know, consistently working
      25   but it's an important opportunity for all of us, for   25   without any breaks since 2016.


                                                  Page 27                                                      Page 28
       1       A I did not actively work on my Ph.D.,              1   left for your Ph.D.?
       2   meaning I was not formally enrolled in classes, but     2        A None. That is all complete.
       3   I did have incompletes related to the medical leave     3        Q Okay. Congratulations.
       4   -- related to the medical issues that prompted the      4        A Thank you.
       5   medical leave, and so I took that time actually         5        Q So what do you have left to complete as
       6   working -- while I was recovering, to finish some       6   requirements for your Ph.D. program?
       7   incompletes.                                            7        A Just to clarify, it's sort of wrapped up
       8       Q So when you said that you were -- I think         8   in what we -- what we talked about before. So at
       9   you said -- did you say, "inactive"? Is that the        9   this point, I -- it is a double doctorate, and
      10   word that you used?                                    10   because they've tied them together, I think of it as
      11       A Not actively.                                    11   a timeline for, like -- and I think that's how
      12       Q Not actively working.                            12   every -- my professors think of it, too. The -- so
      13       A Uh-huh.                                          13   I'll speak specifically to the Ph.D. portion since I
      14       Q So is that -- is that another program            14   spoke to it as a whole before. The Ph.D. portion, I
      15   where you have a certain amount of time to complete    15   have one major field exam, and then I have a
      16   it, and you can sort of choose when you're going to    16   dissertation to write. This dissertation is the
      17   be actively working on it?                             17   same dissertation I spoke of when we talked about
      18       A Yes. Yes. This degree, the musicology            18   all of my remaining requirements.
      19   degree, was tied to my doctorate, so the timeline      19        Q Okay. So when we were talking about the
      20   for the musicology degree was short -- was shortened   20   two major exams with both the oral and written
      21   to five years instead of seven, and that's just for    21   components and the two recitals and the
      22   completing the coursework part.                        22   dissertation, that -- that -- those requirements
      23       Q Five years from 2016?                            23   will allow you to complete both of your pending
      24       A Uh-huh.                                          24   degrees?
      25       Q Okay. How much coursework do you have            25        A Yes.


                                                                                    7 (Pages 25 to 28)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-22 filed 07/12/21 page 8 of 24
                                                   Page 29                                                     Page 30
       1      Q Okay. And so besides those requirements,           1   online?
       2   are there any others that you have to satisfy for       2      A No. I taught class online.
       3   either of your degrees?                                 3      Q How was that experience for you?
       4      A Not that I can think of.                           4      A It -- it was -- it was fine. It worked
       5      Q Okay. For your -- for either of your               5   out okay.
       6   degrees, so I'll just talk about in general, as part    6      Q Okay.
       7   of pursuing these degrees, have you taught any          7      A We were all, you know --
       8   classes?                                                8      Q Sorry.
       9       A Yes.                                              9      A We were all -- I mean, everybody was
      10      Q Tell me about that. What did you teach?           10   experimenting at that point.
      11      A In summer of 2017, I taught a class called        11      Q Sure. Are there any other classes that
      12   M401, which is -- which is undergraduate music         12   you've taught as part of your pursuit of these
      13   history, and -- and that's what we think of as early   13   degrees besides the two that we just talked about?
      14   music history. In summer of 2020, I taught M402,       14      A No.
      15   which is also undergraduate music history, and we      15      Q Okay. This summer, what have you been
      16   think of that as more modern, like, romantic to        16   spending your time doing?
      17   modern, and I need to clarify. When I say,             17      A I was -- this -- I've been working towards
      18   "taught," at this point, I was, like, teaching as an   18   completing my degree requirements.
      19   associate instructor. So -- so we have -- yes. So      19      Q Okay. And when you say working towards
      20   students -- so students have lectures with the         20   that, what is the nature of the work that you've
      21   instructor of record, and then they'll work with me.   21   been doing?
      22   We'll have more conversation and dialogue.             22      A Practicing the pipe organ and studying for
      23      Q Okay. When you taught in summer 2020 --           23   the exam that I took yesterday.
      24      A Uh-huh.                                           24      Q Where do you practice?
      25      Q -- did you teach class in person or               25      A When I'm in Bloomington, I practice on


                                                   Page 31                                                     Page 32
       1   campus. That's where we have instruments and the --     1   June.
       2   you know, concert halls. And I'm in Oklahoma at the     2      A Uh-huh.
       3   moment, so I have -- I'm friends with a lot of the      3       Q When did you get to Bloomington that led
       4   church musicians in Tulsa, so I'm practicing --         4   to you being in Bloomington in June for that
       5   practicing there.                                       5   particular time period --
       6      Q At churches in Tulsa?                              6       A For that time period?
       7      A Uh-huh.                                            7       Q -- that you were in June -- that you were
       8      Q When's the last time that you were in              8   in Bloomington? Excuse me.
       9   Bloomington?                                            9       A I was -- I came home in March for -- yeah.
      10      A One sec. It was June. I've only been --           10   I came home in March for, like, a week, a couple of
      11   been here for a few weeks. Let me think real quick.    11   weeks, and then I was in Bloomington since then.
      12   June 11th is when I came back to Oklahoma.             12       Q How often do you go between Oklahoma
      13      Q Are you from Oklahoma?                            13   and -- or Tulsa and Bloomington?
      14      A Yes.                                              14      A Uh-huh. Roughly speaking, two to three
      15      Q Okay. So when you say, "came back,"               15   months.
      16   your -- your previous home before going to --          16       Q You'll go two to three months in
      17      A Well, yes. Actually this is my permanent          17   Bloomington and then return to Tulsa?
      18   residence still.                                       18       A Yes.
      19      Q Okay. So when you were in Bloomington in          19       Q And when you return home, how long do you
      20   June before you returned to Tulsa, how long had you    20   usually stay before you go back to Bloomington?
      21   been in Bloomington?                                   21       A There -- there is no set time frame that
      22      A How long had I been in Bloomington                22   I'm in Tulsa. Some -- some trips are longer. Some
      23   since -- can you rephrase your question?               23   are shorter.
      24      Q Sure. I'm just -- I'm trying to figure            24       Q Okay. So is it -- was the last time -- I
      25   out -- you said that you were in Bloomington in        25   understand that you went back to Tulsa in March, and


                                                                                     8 (Pages 29 to 32)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-22 filed 07/12/21 page 9 of 24
                                                  Page 33                                                     Page 34
       1   then returned to Bloomington after a week, I think     1   Tulsa, however you want to think about it, do you
       2   you said?                                              2   fly or do you drive or travel some other way?
       3      A Yeah. It turned out to be a couple of             3       A Yeah. It's usually one of the two, fly or
       4   weeks.                                                 4   drive.
       5      Q Okay. And then you stayed in Bloomington          5       Q Okay.
       6   through June?                                          6       A Typically drive.
       7      A Uh-huh.                                           7       Q Okay. Since March of 2020, have you flown
       8      Q Before -- for the 2020 to 2021 school             8   between Tulsa and Bloomington?
       9   year, so last school year, did you spend most of       9       A No.
      10   your time in Bloomington or where -- where were you   10       Q So each time you've returned to Tulsa,
      11   spending your time?                                   11   have you -- you've driven?
      12      A I did spend most of my time in                   12       A Yes.
      13   Bloomington.                                          13       Q How long is that drive?
      14      Q And where do you live when you're in             14       A It's about 11 hours.
      15   Bloomington?                                          15       Q Yeah. Do you do that by yourself, it
      16      A I live south of campus. I live in my own         16   sounds like?
      17   housing.                                              17       A Uh-huh.
      18      Q Like, an off-campus house?                       18       Q That's a long drive.
      19      A Uh-huh.                                          19       A Yeah. You get used to it.
      20      Q Okay. Do you live by yourself or do you          20       Q Do you?
      21   have others that you live with there?                 21       A Yeah.
      22      A I do live by myself.                             22       Q Do you stop along the way?
      23      Q Nice.                                            23       A Yeah. I have my -- you know, I have the
      24      A Uh-huh.                                          24   places that I know I like to stop, and, yeah.
      25      Q When you return to and from Bloomington or       25       Q Do you do it all in one day?


                                                  Page 35                                                     Page 36
       1       A Uh-huh.                                          1   other documents. So did you look at those exhibits
       2       Q Yeah. Good for you.                              2   at all?
       3       A 11 hours is the longest. Sometimes I can         3        A No, but I know that -- but I did read
       4   get home in 10 and a half, so, yeah.                   4   through the actual complaint after -- I read through
       5       Q Yeah. So that's, like, you need some             5   the entire complaint after it was filed, and I know
       6   coffee for that.                                       6   the exhibits were there. I just didn't have time to
       7       A You do, and you don't do it for a weekend.       7   read them.
       8       Q Yeah. Yes. Right. Okay. When you                 8        Q Sure. And before the complaint was filed,
       9   decided to join this lawsuit, did you have an          9   did you read through the entire complaint or just
      10   opportunity to read the complaint before it was       10   the part that applies to you?
      11   filed?                                                11        A Just the part pertaining to me.
      12       A No. Oh, wait. I'm sorry. Can you                12        Q Okay. And then do you remember signing
      13   rephrase your question?                               13   what they call a verification page that would go
      14       Q Sure. So to start the lawsuit, what             14   with the complaint?
      15   happens is, there's a document filed called a         15        A I don't remember what the name of the
      16   complaint.                                            16   document was.
      17       A Yes.                                            17        Q Sure. And this is not a test, so I will
      18       Q And so I'm wondering whether you read that      18   go ahead and show you what I'm talking about.
      19   before it was filed.                                  19        A Okay. Please do.
      20       A Yes, I did.                                     20        Q Yes.
      21       Q Okay. And did you read the exhibits to          21        A I'm sure it probably has my signature on
      22   that complaint?                                       22   it, too.
      23       A No. Only the portions pertaining to me.         23        Q Okay. So if you refresh your screen, you
      24       Q So the exhibits are documents that are          24   should see something called Exhibit 1.
      25   attached to the complaint, that would be, like,       25         (Exhibit 1 marked for identification.)


                                                                                   9 (Pages 33 to 36)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-22 filed 07/12/21 page 10 of 24
                                                   Page 37                                                    Page 38
       1       A Hang on a sec. Oh, there we are.                  1   saying that I need to be truthful. I need to --
       2       Q Do you see a document called Exhibit 1?           2   yeah. That's what I understand the document to be
       3       A Yes.                                              3   saying.
       4       Q Are you able to open that document?               4       Q Okay. Do you understand --
       5       A Yes, and I see it.                                5       A You have to remember, I'm a musicologist,
       6       Q Does this document look familiar to you?          6   so I'm going to go with, like, the primary document
       7       A Yes, it does look familiar.                       7   in front of me, and -- and that's -- I'm assuming
       8       Q Okay.                                             8   you're speaking of the text in that document.
       9       A Thank you for the refresher.                      9       Q Yeah, sure. No. I just want your
      10       Q Yes. No problem. So what -- what do you          10   understanding.
      11   understand this document to mean?                      11       A Okay.
      12       A Can you restate the question, please?            12       Q It's not -- nothing other than that. So
      13       Q Sure. So you -- is that your signature           13   do you understand that this document meant that all
      14   there at the bottom?                                   14   of the statements in the complaint about you were
      15       A That is -- that is my signature.                 15   true?
      16       Q Okay. So when you signed this, what did          16       A Yes.
      17   you understand that you were signing it for?           17       Q Okay. And do you still agree that that's
      18       A Yeah. Can you -- can you rephrase again?         18   true?
      19   The question is -- there's a -- yeah. There's --       19       A Yes.
      20   I'm not exactly sure what your -- what your question   20       Q Okay. I want to talk to you a little bit
      21   is. A rephrase would be helpful for me.                21   about your experience with COVID. Everybody's
      22       Q Sure. Do you -- what do you understand           22   favorite thing to talk about. Have you ever had --
      23   the effect of this document to be? What do you         23       A We don't need -- we don't need cocktail
      24   understand it to be saying?                            24   bars anymore.
      25       A Okay. I understand the document to be            25       Q Right. Have you ever had COVID?


                                                   Page 39                                                    Page 40
       1      A Not to my knowledge.                               1   the time, you saw those symptoms listed on CDC
       2      Q Have you ever had COVID symptoms and               2   guidelines or IU's guidelines as potential
       3   thought you might have COVID?                           3   indications that you have COVID?
       4      A Yes.                                               4       A Yes. I had -- I had other symptoms. I
       5      Q When was that?                                     5   don't remember what they were.
       6      A In January of 2021.                                6       Q Okay.
       7      Q And what caused you to think that you              7       A You know, malaise -- you know how -- how
       8   might have COVID?                                       8   illness creates general malaise.
       9      A So in truth, I didn't think I had COVID,           9       Q Sure. And so you don't think that you had
      10   but the CDC guidelines and IU's guidelines, you        10   COVID sitting here today?
      11   know, say if you have symptoms of anything that --     11       A Yes. Yes. Wait a minute. I'm answering
      12   even, like, a cold, you would need to treat it as if   12   your question in the affirmative. I do not think I
      13   you possibly have COVID. So it was the CDC and IU      13   had COVID.
      14   that led me to think that way.                         14       Q But you treated it as if you might have
      15      Q So you -- is it right that you were               15   COVID at that time?
      16   experiencing some kind of symptoms of illness in       16       A Yes.
      17   January of 2021?                                       17       Q Okay. I just wanted to make sure I
      18      A Yes. Yes.                                         18   understood you.
      19      Q What were you experiencing?                       19       A Uh-huh.
      20      A I'm going to have to think about that for         20       Q And when you thought, you know, you met
      21   a sec. I don't remember for -- I don't remember for    21   the guidelines that you may have COVID, what --
      22   sure. The one symptom I do remember was my voice       22   what, if anything, did you do differently because
      23   was hoarse.                                            23   there was a chance that you might have had it?
      24      Q And I think I understand you to be saying         24       A I did follow the university's guidelines
      25   based on the symptoms that you were experiencing at    25   to stay home. I paid to have a tele-consult with


                                                                                  10 (Pages 37 to 40)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-22 filed 07/12/21 page 11 of 24
                                                      Page 41                                                Page 42
       1   the Health Center so that I could get an expedited     1       A Okay. I acquired an illness here in
       2   COVID test.                                            2   Oklahoma while visiting family, and -- and the
       3      Q So you were --                                    3   person in my family who we know had similar
       4      A And I cancelled --                                4   symptoms, she got tested for COVID, and she knew --
       5      Q Sorry. Go ahead.                                  5   and her test was negative. So I had no reason to
       6      A And I cancelled the meeting with one of my        6   think that I had COVID because I had the same
       7   professors in person.                                  7   symptoms as her, and her test was negative, so,
       8      Q Okay.                                             8   yeah.
       9      A Or I cancelled an in-person meeting with          9      Q So did you elect not to get tested at that
      10   one of my professors. Yeah.                           10   time?
      11      Q So were you ultimately tested for COVID at       11      A Yes.
      12   that time?                                            12      Q When was that?
      13      A Yes, I was.                                      13      A October 2020.
      14      Q What was the result of that?                     14      Q Okay. Other than those two experiences,
      15      A It was a negative test.                          15   have you had any other times where you thought you
      16      Q What kind of test did you have when you          16   had COVID potentially or COVID-like symptoms?
      17   got tested?                                           17       A I did have COVID-like symptoms in January
      18      A They did two tests, a nasal swab and a           18   2021.
      19   saliva test.                                          19       Q Apart from the instance that we just
      20      Q Okay. Other than that experience in              20   talked about?
      21   January of 2021, do you have any other times where    21      A Yes. Yes.
      22   you thought you might have had COVID or experienced   22       Q Okay.
      23   COVID-like symptoms?                                  23      A Yes. The first one we talked about was a
      24      A Yes.                                             24   very quick cold that was gone in two days.
      25      Q Okay. Tell me about that.                        25      Q Can you tell me about this other instance


                                                      Page 43                                                Page 44
       1   in January of 2021?                                    1       A I wear a mask in the public spaces where
       2       A Yeah. It was, again, something going             2   I'm required to, but I never feel like it's
       3   around Oklahoma. I think it was some form of the       3   voluntary. It always feels forced.
       4   flu. I was sick for over a week.                       4       Q Okay. So when you were --
       5       Q Okay. Did you get tested for COVID at            5       A So --
       6   that time?                                             6       Q Go ahead.
       7       A No.                                              7       A Yeah. So, it's never elective for me.
       8       Q How -- why not?                                  8       Q So when you were experiencing these
       9       A There was no need to. We don't -- yeah.          9   symptoms in October and then both times in January,
      10       Q During these different instances where you      10   you wore a mask if you were going outside of your
      11   have had symptoms of illness, whether or not they     11   house to a public space; is that right?
      12   are COVID, have you -- did you elect to wear a mask   12       A Can you rephrase your question?
      13   while you were feeling ill?                           13       Q Sure. I'm just trying to understand --
      14       A While I was feeling ill?                        14   maybe I'll do it less specifically, and you can tell
      15       Q Uh-huh.                                         15   me. What -- what approach -- or let me think about
      16       A Can you -- can you rephrase your question?      16   the best way to say this. What was your approach to
      17       Q Sure. I'm just -- when you -- I think you       17   when you wore a mask and when you didn't when you
      18   described one instance in October and two instances   18   were experiencing these symptoms?
      19   in January of 2021 where you had symptoms that may    19       A Well, let me think back to that. When I
      20   or may not have been COVID or some other illness.     20   was experiencing those symptoms, I didn't want to be
      21   I'm just wondering in any of those three instances    21   out anyways. I wanted to be home sick, and I was
      22   that you just described, did you wear a mask when     22   home as much as I could, so the times that I wore
      23   you were experiencing these symptoms at any time?     23   masks, I probably did what I do when I'm well, which
      24       A Yes.                                            24   is to wear it when required.
      25       Q Okay. Why did you do that?                      25       Q Okay.


                                                                                 11 (Pages 41 to 44)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-22 filed 07/12/21 page 12 of 24
                                                   Page 45                                                     Page 46
       1      A So ...                                             1   leave your tube and then you walk -- you walk out of
       2      Q When you were at IU for the 2020-2021              2   the facility.
       3   school year and you were in Bloomington, did you        3       Q Okay. And you said it was I think not
       4   wear a mask when you were on campus consistent with     4   very many times. Do you think it was more or less
       5   IU policy?                                              5   than 10 times?
       6      A Yes.                                               6       A Less than 10 times. Can I ask -- I have a
       7      Q Were you ever a participant in the testing         7   clarifying question. For some reason in my mind, I
       8   during that school year at IU?                          8   thought we were speaking of fall 2020. Are we
       9      A Yes.                                               9   speaking of the entire academic year? What time
      10      Q And what -- what was that experience like         10   frame are we speaking of?
      11   for you?                                               11       Q Sure. Thanks for clarifying. So it
      12      A Can you be more -- can you rephrase your          12   sounds like the information you were just giving me
      13   question?                                              13   related to fall of 2020; is that right?
      14      Q Sure. What is -- I'm just trying to               14       A Yes.
      15   understand your experience with the COVID testing      15       Q Okay. So we can talk now about maybe
      16   while you were in Bloomington. Sort of how             16   spring 2021. Were you also tested during that time
      17   frequently you might have been tested, you know,       17   period?
      18   what that experience, that process was like.           18       A Uh-huh.
      19      A Okay. I don't -- I don't remember how             19       Q And about how --
      20   frequently I was tested. It -- it was not -- it was    20          THE REPORTER: I'm sorry. What was the
      21   not very often. Do you -- the process is basically     21   answer?
      22   they send you an email if -- if they want to test      22          MS. GUTWEIN: Thank you, Luke.
      23   you, and you have to go because that's -- that was     23       Q (BY MS. GUTWEIN) I'm sorry. He needs you
      24   required for being on campus, and you spit into a      24   to say your answer out loud to my question. I said
      25   tube in a room full of other people and -- and you     25   were you also tested during that time period?


                                                   Page 47                                                     Page 48
       1      A Which time period?                                 1   on.
       2      Q Spring 2021.                                       2       Q Okay.
       3      A Yes.                                               3       A These things are in my medical record, but
       4      Q And how frequently would you say you were          4   I also had bad acne that would, like, scar my face.
       5   tested during that semester at IU?                      5   That has cleared up since I've been away from
       6      A At first it was -- from the end of spring          6   Bloomington and in Oklahoma where we don't have to
       7   and summer started blending together. I think           7   wear masks.
       8   spring was less than 10 times.                          8       Q Okay. Any other harm that you suffered
       9      Q Okay. And did you also wear a mask when            9   from the masking and the testing?
      10   you were at the Bloomington campus in spring of        10       A Well, I feel like it violates my freedom
      11   2021?                                                  11   of choice. I mean, that's definitely a harm, yes.
      12      A Yes.                                              12   Yes. I have suffered harm in that -- in that way
      13      Q Have you had the COVID vaccine?                   13   because IU created a culture of containment and fear
      14      A No.                                               14   where only one opinion is really allowed or
      15      Q Do you have any plans to get the COVID            15   encouraged to be expressed, and where students and
      16   vaccine?                                               16   faculty tell on each other, so, yes, those are all
      17      A No.                                               17   harmful things, and I have felt -- yes, I have felt
      18      Q When you participated in that -- in the           18   fear.
      19   activities on campus during the academic 2020-2021     19       Q What are you fearful of?
      20   school year, and you had to wear a mask and undergo    20       A Fearful of discrimination.
      21   the testing that we were just talking about, did you   21       Q Is that -- so what about the masking
      22   suffer any harm from that process?                     22   requirement in the 2020-2021 school year caused you
      23      A Yes, I did.                                       23   to be fearful of discrimination?
      24      Q What was that?                                    24       A Because I don't agree with the
      25      A Yes. I struggled to breathe with the mask         25   requirements. I do it because I'm told -- because



                                                                                  12 (Pages 45 to 48)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-22 filed 07/12/21 page 13 of 24
                                                   Page 49                                                    Page 50
       1   it was -- at that time it was the only -- yeah. It      1   is, from the mask policy that you complied with in
       2   was -- I was told I could -- that was what I had to     2   the 2020-2021 school year, I heard you say that you
       3   do to work towards the degrees that I've invested so    3   suffered harm because it made it more difficult for
       4   much time and money into, and so my fear was that       4   you to breathe, and it --
       5   even though I disagreed and even though I had a         5       A Yes.
       6   different opinion, I couldn't even express that         6       Q -- also caused you to have acne. And then
       7   opinion.                                                7   I understood -- go ahead.
       8       Q And --                                            8       A It also gave me headaches.
       9       A And I'm not the only one who feels that           9       Q Okay. And then I understood --
      10   fear. Amongst my peers we can kind of figure out       10       A And also there was potential harm. I
      11   who also is fearful. We have a way of finding each     11   forgot that. I do work out with a trainer, and we
      12   other. Yeah. And, yeah, it's not just about            12   are required to wear masks even though it's him and
      13   masking. It's also about personal expression and       13   me and even though both of us might agree not --
      14   the debate of ideas. Judge Leichty talked about        14   that we're okay not wearing masks, we still have to
      15   how, you know, the vaccine, the merits of it, are      15   do it because we're in IU's building even though
      16   being debated in the public square. Technically IU     16   we're in a room by ourselves. Deadlifting with a
      17   is a public university, but we don't have those        17   mask is very dangerous, and we're required to do
      18   kinds of debates. There's only one opinion             18   that, because deadlifting requires you to suck in
      19   presented. So, yes, there's fear of being -- of        19   enough air to fill your abdomen with air, and that's
      20   even being labeled as someone who could inflict harm   20   what protects your -- your muscles and your -- your
      21   upon other people even though I know I -- I            21   back, and there have been times when I almost
      22   personally can't because I'm under COVID protection.   22   injured myself because I was trying to execute a
      23       Q Okay. So that's helpful. I want to back          23   deadlift with my face constricted by a mask.
      24   up just a minute, though, just back to the masking     24       Q Okay. You referenced fear of
      25   and the testing. So what I'm trying to understand      25   discrimination?


                                                   Page 51                                                    Page 52
       1        A Yes.                                             1   didn't fear being discriminated against or you
       2        Q Did you feel discriminated against for           2   didn't experience being discriminated against for
       3   wearing a mask during the 2020-2021 school year?        3   wearing a mask; is that right?
       4        A For wearing a mask?                              4       A Yes.
       5        Q Yes.                                             5       Q I think I also understood you to say that
       6        A I'd like to think about that question if         6   you are fearful of being discriminated against for
       7   it's okay. The mask isn't the only thing that makes     7   wearing a mask for this coming fall semester if you
       8   me feel discriminated against, but, no, I felt that     8   have to wear a mask on IU's campus; is that right?
       9   wearing the mask protected me from discrimination       9       A May I give a full answer to that one?
      10   because it's what everyone else is doing. Wearing      10       Q Sure.
      11   the mask kept me from standing out as someone who      11       A Because the reasons for the discrimination
      12   disagreed with the policy.                             12   are different. This past school year we had no
      13        Q Okay. And so is it fair to say, then,           13   vaccine requirements. The culture to get vaccinated
      14   that when you're talking about fear of                 14   on campus is very strong. People ask each other
      15   discrimination, that harm does not relate to the       15   have you been vaccinated or they'll talk about
      16   last school year? It relates to this coming            16   getting their COVID vaccine, and so while -- so in a
      17   semester, that you're fearful if you have to wear a    17   sense, getting the vaccine allows one to leave the
      18   mask, you will be discriminated against?               18   world of masks and testing. Not getting a vaccine
      19        A Can you be more specific by what you mean       19   means you have to stay in the world of masks and
      20   with relating the two fears to each other? I'm not     20   testing -- testing. So whereas wearing a mask in
      21   sure what distinction you're making or wanting me to   21   the 2021 school year sort of kept me from being
      22   make.                                                  22   discriminated against, things have changed. People
      23        Q I'm just trying to understand whether -- I      23   are leaving that world because they're getting
      24   think I heard you say that last school year when you   24   vaccinated. I'm going to have to wear a mask which
      25   wore a mask during the 2020-2021 school year, you      25   is a marker of choosing not to get the vaccine or


                                                                                  13 (Pages 49 to 52)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-22 filed 07/12/21 page 14 of 24
                                                   Page 53                                                    Page 54
       1   not even choosing. It's not even my choice. It's        1   question. Sure, you cannot tell by looking at
       2   my doctor's medical opinion.                            2   someone whether they've been vaccinated or not, but
       3       Q Are you aware that people who are                 3   the culture -- but there's a culture surrounding
       4   vaccinated can still have the option to wear a mask     4   that question, that context, and that's part of --
       5   if they want to?                                        5   part of what this mandate has created. It's created
       6       A Yes.                                              6   a culture of fear and intimidation and
       7       Q Okay.                                             7   discrimination against people who disagree with it.
       8       A People are not -- not everyone is choosing        8   So the culture dynamics are changing. It will be
       9   that option.                                            9   much easier to assume that people who are wearing a
      10       Q Is it right that just by looking at              10   mask will not have had the vaccine.
      11   someone who is wearing a mask, you don't know          11       Q Okay. We've talked about the harms that
      12   whether they're vaccinated or not?                     12   you either experienced last school year or are
      13       A I -- I want to -- it's not a yes or no           13   concerned about experiencing for the upcoming
      14   answer.                                                14   semester related to masks. Besides the harms that
      15       Q How could you tell by looking at someone         15   we've talked about, are there any other harms
      16   whether they're vaccinated or not based on whether     16   related to masks that you can think of sitting here
      17   they're wearing a mask?                                17   today that you're concerned about or have
      18       A Part of the campus culture is that people        18   experienced?
      19   who are vaccinated are choosing not to wear the        19       A Yes. Yes. That wearing masks has created
      20   mask. So most people on campus now are not wearing     20   this sense of distress among -- among people, and
      21   masks unless they're required to.                      21   the requirement has helped people to fragment and
      22       Q I appreciate that --                             22   break into small inner circles without
      23       A So that -- yeah. So that --                      23   communicate -- you know, yes, all of those things.
      24       Q -- but that wasn't my question.                  24   The sense of the mandate creates isolation. I don't
      25       A No, but that is the context behind my            25   know.


                                                   Page 55                                                    Page 56
       1      Q Okay. Anything else?                               1   you've had COVID, right, or not. People who get
       2      A I'll leave it at that.                             2   vaccines don't have to be tested because they have
       3      Q Okay. With respect to the testing that             3   coverage for COVID. I have coverage for COVID.
       4   you participated in --                                  4       Q Okay.
       5      A Uh-huh.                                            5       A And so the testing mandate discriminates
       6      Q -- while in Bloomington last school year,          6   against my coverage for COVID and says it's not as
       7   what harms, if any, did you experience from that?       7   efficient as the vaccine when the science says
       8      A One is that I did not like giving up my            8   otherwise.
       9   own -- my own -- I didn't like giving up my -- my       9       Q Okay. So --
      10   saliva because it contains, you know, personal         10       A Actually not only the science. When my --
      11   information about my biological makeup. That was       11   when my physician says otherwise. I can safely say
      12   one harm.                                              12   that.
      13      Q Okay.                                             13       Q So I understand that to be about you --
      14      A Another harm was the amount of time it            14   you're feeling as if you're being treated
      15   takes, having to clear -- having to make time in       15   differently from other people who you view as
      16   your schedule to go do it. Those are two I can         16   similarly situated; is that right?
      17   think of at the moment.                                17       A Can you clarify "similarly situated"?
      18      Q Okay. For the fall 2021 school year,              18       Q In that you view some individuals who have
      19   besides those two harms that you just identified, if   19   been vaccinated and, therefore, according to you,
      20   you were required to undergo testing during the fall   20   have coverage for COVID don't have to undergo the
      21   2021 school year, are there any other harms that       21   testing and you have, you know, you believe you have
      22   you're worried about related to that testing?          22   coverage for COVID and you do have to undergo the
      23      A Yes, actually, and, again, it's a                 23   testing?
      24   cultural -- it's a cultural harm. I shouldn't need     24       A Yes. They similarly believe they have
      25   to be tested because -- so testing determines if       25   coverage for COVID.



                                                                                  14 (Pages 53 to 56)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-22 filed 07/12/21 page 15 of 24
                                                   Page 57                                                    Page 58
       1       Q You don't believe that they have coverage         1       Q Okay. And I understand that you applied
       2   for COVID because of the vaccine?                       2   for and received an exemption from the vaccination
       3       A I believe that -- I don't feel comfortable        3   policy at IU based on your religious objection; is
       4   answering that question just because it gets outside    4   that right?
       5   of my realm of expertise. It would literally be an      5       A That is correct. Hold on a sec. I'm
       6   opinion.                                                6   trying to find that exhibit.
       7       Q That's okay. You're here to talk about            7       Q Oh, I didn't put it in yet.
       8   your opinions.                                          8       A Oh. Okay.
       9       A I haven't -- I've only had hearsay. I             9       Q Sorry. I'll let you know when I do.
      10   have not had time to research for myself. I've         10       A Uh-huh.
      11   heard that people can get COVID still. In fact, we     11       Q My understanding is that that religious
      12   know that people -- we know that people don't          12   exemption means -- means that you could return to
      13   believe the vaccine is effective against COVID         13   campus in fall of 2021 without having to obtain the
      14   because Anthony Fauci has been on the news lately      14   COVID vaccine under IU's vaccination policy; is that
      15   encouraging people to wear masks. So, no, they do      15   right?
      16   not believe -- people do not believe that the          16       A That is correct.
      17   vaccine is fully effective against COVID.              17       Q Okay. I'm going to add -- you should see
      18       Q I'm asking what do you believe about the         18   a document there now if you refresh called
      19   vaccine? Do you believe it's effective against         19   Exhibit 2.
      20   COVID?                                                 20         (Exhibit 2 marked for identification.)
      21       A No, I do not.                                    21       A Okay.
      22       Q Okay. All right. I'm going to add                22       Q Okay. And you can look at this as much as
      23   another exhibit. I understand that you have a          23   you want. I want to talk specifically about the
      24   religious objection to the vaccine; is that right?     24   statements in this that refer to you. So I want
      25       A Yes.                                             25   to --


                                                   Page 59                                                    Page 60
       1      A Okay.                                              1        Q Okay. So this paragraph says that you
       2      Q -- look at paragraph -- I want to start by         2   obtained a religious exemption, which we just talked
       3   looking at paragraph 194, which is on page 42, so at    3   about, but that you'd rather be exempt from the
       4   the top of your -- go ahead.                            4   vaccination policy for medical reasons; is that
       5      A Is it okay if we take a brief break?               5   right?
       6      Q Sure.                                              6        A Yes.
       7      A Like, five minutes? Is that okay?                  7        Q Okay. So I just -- I want to understand a
       8      Q Yeah. That's fine.                                 8   little bit about why you would prefer to have a
       9      A Okay. All right. Thank you so much.                9   medical exemption over a religious exemption.
      10          MS. GUTWEIN: Can we go off the record,          10        A Yes. The university environment tends to
      11   Luke?                                                  11   privilege science over faith. So -- and I do have
      12          THE REPORTER: Yes. We are off the               12   scientific medical reasons for not wanting the
      13   record.                                                13   vaccine, and that's why I prefer it because that's
      14            (Briefly off the record.)                     14   what universities privilege.
      15          THE REPORTER: We are back on the record.        15        Q And when you say universities privilege
      16      Q (BY MS. GUTWEIN) So right before we took          16   it, in what way do you think that the medical
      17   a break, I had added Exhibit 2. Are you able to        17   exemption is privileged over the religious
      18   open that document?                                    18   exemption?
      19      A Yes. I have it open.                              19        A Let me think for a moment. Because --
      20      Q And I think I mentioned I want to start           20   okay. Because the medical exemption is based in
      21   with paragraph 194, which is on page 42. Can you       21   science.
      22   scroll to that paragraph?                              22        Q Sure. So what do you think will be
      23      A Yes.                                              23   different about the exemption if you have a medical
      24      Q Okay. Let me know when you're there.              24   exemption versus a religious exemption?
      25      A I'm here.                                         25        A It means that I -- there's less likelihood


                                                                                  15 (Pages 57 to 60)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-22 filed 07/12/21 page 16 of 24
                                                   Page 61                                                     Page 62
       1   that I would be discriminated against for having a      1       A Well, I don't remember if that was part of
       2   different opinion.                                      2   my research earlier this summer. I'm sorry. I
       3       Q Discriminated against by whom?                    3   don't remember.
       4       A My professors, my colleagues.                     4       Q Do you know who the two students were that
       5       Q Do you know whether your professors would         5   you heard were denied religious exemptions?
       6   know which exemption you have?                          6       A I don't remember their names. Actually I
       7       A I have not -- I have only been told               7   think I remember reading about them. I'm not going
       8   verbally by someone at the COVID hotline that my        8   to say. I don't remember for sure. I just don't.
       9   professors would not have a way of knowing, but         9       Q So is it right that you don't know the two
      10   you'd be surprised how much -- how much information,   10   students who you believe were denied based -- denied
      11   like, is accessible by various people at the           11   a religious exemption?
      12   university. So I don't know. I just -- I don't         12       A No. I don't know them personally, and I
      13   feel comfortable with that answer anyways, and I       13   don't know their names.
      14   think that's because -- because -- because there is    14       Q Do you know -- do you personally know
      15   religious discrimination against COVID or people are   15   whether they applied for and were denied a religious
      16   being discriminated against for their religious        16   exemption?
      17   opinions on COVID and the vaccine.                     17       A Can you restate your question?
      18       Q How has IU discriminated against people          18       Q Sure. What information do you personally
      19   for their religious opinions on the COVID vaccine?     19   have that causes you to be -- let me strike that.
      20       A I was told that two students were denied a       20   Do you know, in fact, that they -- that those two
      21   religious exemption when they applied for it.          21   students that you have in mind applied for a
      22       Q Who told you that?                               22   religious exemption?
      23       A Margaret Menge.                                  23       A Can you define what you mean by "fact"?
      24       Q Other than hearing that from Margaret            24   Sorry. That's a term that's used very loosely these
      25   Menge, have you had any opportunity to verify that?    25   days.


                                                   Page 63                                                     Page 64
       1      Q So what -- I guess what I'm trying to              1   that -- does that encompasses someone's opinion?
       2   figure out is, other than hearing it from Margaret      2   Sometimes that's what people -- sometimes that's
       3   Menge and reading about it potentially, do you have     3   what religious refers to, not just a person's
       4   any way to know for sure whether or not those two       4   position on faith, but the opinions about life in
       5   students actually applied for a religious exemption?    5   general. So does -- do we mean religious in that
       6      A I can't -- I can't see that I would. IU            6   broader sense of the word or are we specifically
       7   would not broadcast something like that.                7   speaking to faith?
       8      Q Okay. Do you have any way to know for              8       Q Well, you tell me. You told me that IU
       9   sure if they applied, whether IU actually denied        9   will favor medical exemptions over religious
      10   them religious exemption?                              10   exemptions, and I'm interested in any instances in
      11      A I don't know them personally, so it's not         11   which you're aware of that happening.
      12   something that I would know from -- from knowing       12       A I am so sorry. Can you state the question
      13   them, but, no. The answer is no.                       13   one more time?
      14      Q Other than --                                     14       Q Sure. You -- I understood you to say that
      15      A Now I'm thinking I should have gone and           15   you believe that IU will prefer medical exemptions
      16   done that, right? I just --                            16   or individuals with medical exemptions over
      17      Q Other than this instance that you heard           17   individuals with religious exemptions.
      18   about, about these two students, are you aware of      18       A Yes.
      19   any other way that IU has discriminated against        19       Q I -- I want to know about --
      20   people who have religious objections?                  20       A Yes.
      21      A Yes. I was discriminated against.                 21       Q -- any times that you know of where IU has
      22      Q How so?                                           22   done that.
      23      A I've had professors tell me not to speak.         23       A Yes. Yes. Definitely in my program we
      24   Let me rephrase that. Well, the question is, what      24   are encouraged to keep our personal faith out of --
      25   are we considering religious; right? Does it mean      25   out of our -- out of our -- I'm not sure how to say


                                                                                  16 (Pages 61 to 64)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-22 filed 07/12/21 page 17 of 24
                                                   Page 65                                                     Page 66
       1   this. There's a culture, sort of an unspoken            1       Q Okay.
       2   culture, where if you -- there's like an academic       2       A Yeah. Everything is still -- like,
       3   way to deal with faith and there's a nonacademic way    3   there's still people figuring out what they're going
       4   to express -- to express faith. Let me put it that      4   to do.
       5   way. And the -- and the nonacademic expressions are     5       Q Do you understand that the consequence of
       6   looked down upon. And, frankly, it's -- it's the        6   having a medical exemption and the consequence of
       7   personal experience of talking about it. It's not       7   having a religious exemption as far as complying or
       8   encouraged at school. We are only really allowed to     8   not -- as far as what you have to do under IU's
       9   speak about it if we -- dealing with it in the topic    9   vaccination policy are the same?
      10   of evaluating faith or how it might have influenced    10       A Can you restate the question, please?
      11   or, like, theological topics would have influenced a   11       Q Sure. Do you agree that the religious
      12   composer like Bach. Other than that, you know, but,    12   exemption means that an individual who receives that
      13   again, that's a very -- but that's like putting the    13   exemption does not have to get vaccinated for
      14   science veneer on top of that rather than letting      14   COVID-19 to return to campus in the fall?
      15   religion or faith speak for itself.                    15       A Yes.
      16       Q Okay. I understand that to be in the             16       Q Do you agree that an individual who has a
      17   context of your studies. I'm interested in any         17   medical exemption from the COVID-19 vaccination
      18   instance in which IU, that you're aware of, in which   18   policy does not have to get vaccinated for COVID-19
      19   IU has favored a medical exemption from the            19   to return to campus in the fall?
      20   vaccination policy over a religious exemption from     20       A Yes.
      21   the vaccination policy.                                21       Q Are there any other differences between
      22       A Okay. I have no idea.                            22   the exemptions besides one being, in your words,
      23       Q Okay.                                            23   science related and one being, you know, religious
      24       A Everything is still so new. People aren't        24   or faith related that you know of?
      25   talking about it.                                      25       A Yes, there are differences.


                                                   Page 67                                                     Page 68
       1       Q What?                                             1   the effect of each of those exemptions?
       2       A I don't know who approves the religious           2       A Well, we -- just for the record, the
       3   exemptions, but I have been told by people working      3   effect also includes that those students right now
       4   on the IU COVID -- who are part of the IU COVID         4   must be masked and test -- tested.
       5   Response Team, sorry, I don't know their official       5       Q Under both of those exemptions; correct?
       6   title, I do know that medical exemption goes before     6       A Yes. Yes. So, yeah, the effect isn't
       7   a team of doctors to review and approve.                7   just that a student can return to campus. It's that
       8       Q Okay. Any other differences between the           8   they are restricted in other ways.
       9   two exemptions that you know of?                        9       Q Any differences?
      10       A Yes. Because in a religious exemption,           10       A Not that I'm aware of.
      11   they don't care -- they don't care if you have         11       Q Okay. If we look -- I understand that
      12   coverage for COVID, which I have.                      12   you -- if we look at paragraph 187 of the complaint,
      13       Q Right. So that relates to the criteria           13   which is Exhibit 2, it alleges that you were
      14   for the exemption.                                     14   horrified to discover that IU prohibits you from
      15       A Okay.                                            15   receiving a medical exemption. What is the basis
      16       Q Any other differences between the effect         16   for your understanding that you are prohibited from
      17   of having the exemption?                               17   receiving a medical exemption?
      18       A And can you define what you mean by              18       A I have two bases. One is the form itself.
      19   "effect"?                                              19   I carefully looked at it to see if I met any of the
      20       Q Sure. When someone has -- what the effect        20   criteria listed for consideration for exemption, and
      21   of obtaining a religious exemption is and what the     21   I did not. The other one is that I expressed my
      22   effect of obtaining a medical exemption is. We         22   concerns to my contact at student disabilities
      23   talked about how both of those allow a student to      23   for -- Disabilities Services for Students, and I
      24   return to campus in the fall without getting           24   asked her, I said -- I said, "What do you know about
      25   vaccinated. Are there any other differences between    25   this exemption form and the mandate and my chances


                                                                                  17 (Pages 65 to 68)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-22 filed 07/12/21 page 18 of 24
                                                          Page 69                                               Page 70
       1   of getting a medical exemption?" And she said while       1   with IU's policies, I don't, but a lot of them do
       2   she can't speak for the committee, she has heard          2   know that I have been ill, and they're very
       3   that they are adhering to that form and to those          3   understanding when I say I can't get the vaccine for
       4   policies.                                                 4   medical reasons. I don't -- you don't find that
       5       Q Okay.                                               5   same understanding when you talk about it from a
       6       A So I heard it from an IU -- from an IU              6   faith perspective or religious perspective or a
       7   staff member.                                             7   difference of opinion perspective. So I would at
       8       Q Did you submit for a medical exemption?             8   least, yeah, that's what I would -- that's what I
       9       A After I got the religious exemption I did           9   would gain.
      10   try, yes. Absolutely did.                                10       Q Do you agree that you could tell your
      11       Q So why did you try to do that if you               11   colleagues now that you don't -- you can't get the
      12   thought you didn't qualify for it?                       12   vaccine for medical reasons even with a religious
      13       A Because I thought about my preference. My          13   exemption?
      14   preference -- so I applied for the religious             14       A Yes. Yes.
      15   exemption because I didn't think there was any way I     15       Q So other than how you might talk about it
      16   would get the medical exemption, but I felt like --      16   with your colleagues, what else, if anything, would
      17   I felt like I had -- I preferred a medical               17   you gain from having a medical exemption rather than
      18   exemption. I have legitimate reasons for it, and so      18   a religious exemption?
      19   that's why I reached out to IU.                          19       A According to hearsay again, IU has
      20       Q What do you think that you would obtain            20   formally -- according to hearsay, we'll just call it
      21   through a medical exemption that you have not            21   hearsay for now, IU did deny two students the
      22   obtained through a religious exemption?                  22   opportunity to have a religious exemption at first,
      23       A I at least would achieve consistency               23   and they only caved and granted the students their
      24   with -- with what I say and how I act around my          24   religious exemptions under pressure. Well, if
      25   colleagues. I would never tell them that I disagree      25   they've changed the policy, like, I don't feel very


                                                          Page 71                                               Page 72
       1   secure in having the religious exemption because I        1       A So, yeah, IU changes policies after -- in
       2   feel like if IU can change their policy in one way,       2   either direction, and so it creates an uncertain
       3   they can change it in another way and actually            3   environment, an environment when you don't know the
       4   rescind that policy.                                      4   policy is going to be changed.
       5      Q Okay. So do you have any reason to                   5       Q Do you have that same concern that the
       6   believe that IU is going to change its religious          6   policy could change with respect to a medical
       7   exemption policy besides the anecdote that you just       7   exemption?
       8   described?                                                8       A Yes.
       9      A Not at the moment.                                   9       Q Okay.
      10      Q Okay. With respect to the two students              10       A Medical and religious, both.
      11   that you were just talking about, it sounds like         11       Q When you have referenced -- I think, if we
      12   it's your understanding that they ultimately did         12   look at paragraph 193, there's a reference to a
      13   obtain a religious exemption?                            13   medication that you're on.
      14      A Yes. Actually I can tell you what would             14       A Yes.
      15   lead me to have those concerns. Because I had a          15       Q You would know better than I would about
      16   policy change at my -- my school in the Jacobs           16   how to pronounce it. I'm going to take a stab.
      17   School. We were told when we came back to campus in      17   Ivermectin?
      18   the fall semester that as long as we were in             18       A Yes.
      19   practice rooms by ourselves and we had a 15-minute       19       Q Is that right?
      20   window in between, you know, student, that we would      20       A Good job.
      21   not have to wear masks. We could treat that as an        21       Q Thank you. And it says here that your
      22   office space because it was just us in the room, and     22   understanding is that it protects you against COVID;
      23   that policy was changed, like, at the end of the         23   is that right?
      24   fall semester.                                           24       A Yes.
      25      Q Okay.                                               25       Q What is the basis for that understanding?



                                                                                    18 (Pages 69 to 72)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-22 filed 07/12/21 page 19 of 24
                                                   Page 73                                                    Page 74
       1      A My physician's -- my physician's advice.           1      Q How long --
       2      Q And what did your physician tell you about         2      A Well, actually I would like to -- if it's
       3   that?                                                   3   possible, I would like to strike my answer. I don't
       4      A He told me that it provides coverage for           4   know what the answer to that question is because he
       5   COVID.                                                  5   did not advise me.
       6      Q So --                                              6      Q How long have you been taking this
       7      A Yeah.                                              7   medication?
       8      Q -- what -- what does that mean? Did he             8      A Since before COVID.
       9   say it means you won't contract COVID?                  9      Q Why did you get tested in October or
      10      A Yes.                                              10   January if your understanding is you can't contract
      11      Q So your understanding is that your                11   COVID?
      12   physician told you ivermectin will keep you from       12      A Because of the -- because the university
      13   ever contracting COVID; is that right?                 13   requires that.
      14      A I wouldn't say, "from ever." He did not           14      Q So when you were in Tulsa in October and
      15   express it in those words. Physicians aren't           15   you got tested for COVID, that was because IU
      16   that -- you know, they always know that there's a      16   required it?
      17   percentage of -- there's always, you know, at least    17      A I did not get tested for COVID in October.
      18   a small percentage of people who fall outside that.    18   The only time I got tested for COVID of my own free
      19   Yeah. He would not say, "ever" -- he never would       19   will, if you can even call it that, was in January.
      20   speak in absolutes like "ever ever." No                20      Q Okay.
      21   physician -- good physicians don't.                    21      A And that's because I was trying --
      22      Q So there's still some risk even with that         22   actually it's because I had an upcoming appointment
      23   medication that you could contract COVID?              23   with my -- with my physician.
      24      A Yes. I suppose so. He and I didn't talk           24      Q You had an upcoming --
      25   about that part.                                       25      A I had -- I had -- I had in-person


                                                   Page 75                                                    Page 76
       1   activities at IU, and I had -- yeah. It was -- for      1       A Yes. I'm also aware that they haven't
       2   a couple reasons, the in-person activities at IU is     2   fully approved the vaccine either.
       3   definitely one because they don't want you on campus    3       Q Are you aware that the W -- the World
       4   if you have COVID, and it's better to -- so I had to    4   Health Organization advises that ivermectin
       5   know for -- you know, I had to know -- I had to know    5   shouldn't be used to treat patients with COVID
       6   from sure from a test if I had it.                      6   outside of the clinical trials?
       7       Q And so one was to attend these in-person          7       A Can you restate your question, please?
       8   activities at IU and another was to attend an           8       Q Sure. I just -- the World Health
       9   upcoming meeting or appointment with your physician     9   Organization has published some information on
      10   --                                                     10   ivermectin in the context of COVID, and they -- they
      11       A Yes.                                             11   have advised that ivermectin shouldn't be used in
      12       Q -- it sounds like?                               12   patients to treat COVID outside of the clinical
      13       A Yeah.                                            13   trials that are going on right now. Are you aware
      14       Q So for at least those two reasons, you got       14   of that?
      15   tested?                                                15       A It's been a while. You're refreshing my
      16       A Yes.                                             16   memory. I'll say -- I'll say yes.
      17       Q But you were on this medication at that          17       Q Okay.
      18   time?                                                  18       A I will also say that the World Health
      19       A Yes.                                             19   Organization changed its definition of "herd
      20       Q Okay. Do you know how much longer you            20   immunity" last year.
      21   will be on this medication?                            21       Q Okay.
      22       A No, I don't.                                     22       A So, again, we're seeing changes in
      23       Q Are you aware that the FDA has not               23   definitions and changes in policy which is creating
      24   approved ivermectin for treating or preventing COVID   24   an uncertain environment for a lot of people. So
      25   in humans?                                             25   whether they're speaking to science, I don't know,


                                                                                  19 (Pages 73 to 76)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-22 filed 07/12/21 page 20 of 24
                                                         Page 77                                               Page 78
       1   but I do know that it has been documented and            1   comfortable or safe taking ivermectin and knowing
       2   published that they -- yes, that they have changed       2   that it, you know, believing that it will prevent
       3   definitions that were held for 100 years at least        3   you from contracting COVID but causes you to be
       4   about "herd immunity," so --                             4   concerned about the vaccines even though the FDA
       5      Q So whether it was --                                5   hasn't, to your mind, fully approved, you know,
       6      A -- the short answer is yes.                         6   either of those in the COVID context?
       7      Q You mentioned that --                               7      A In the context of COVID? Okay. Because I
       8      A So the short of that is to say -- and just          8   know of other -- I know of many studies that have
       9   because I'm aware that the World Health Organization     9   been done on ivermectin efficacy and COVID. Look,
      10   says that, doesn't mean -- it doesn't mean that I'm     10   I'm going to -- yeah. So there's been a lot of
      11   going to trust their definition over my own             11   studies done that the FDA did not reference in their
      12   physician.                                              12   advice, and that the World Health Organization did
      13      Q Sure. Okay. You mentioned that the FDA             13   not reference in their advice. One of them -- those
      14   has not -- has approved the COVID vaccines through      14   studies were conducted in part with Eastern Virginia
      15   emergency use -- excuse me, if I could talk, the FDA    15   Medical School, and I can tell you that some of
      16   has approved the COVID vaccine through emergency use    16   their -- the doctors who study there -- it's not
      17   authorization; is that right?                           17   some, you know, you know, measly medical school in
      18      A I did not state that, but that was the             18   the middle of nowhere. Some of the physicians that
      19   implication, yes.                                       19   had their residencies there now treat at Walter
      20      Q Okay. And you said that when I was asking          20   Reed, which is where the president goes for their --
      21   you about whether you were aware that the FDA has       21   and the vice president and other high level
      22   not approved ivermectin for treating or preventing      22   officials go for medical treatment. So, yeah,
      23   COVID in humans.                                        23   people know what they're doing at that school, so I
      24      A Correct.                                           24   have good reason to -- to trust that study.
      25      Q So, in your mind, what causes you to feel          25      Q Do you know whether they've performed any


                                                         Page 79                                               Page 80
       1   studies on the COVID vaccine?                            1   vaccine. Ivermectin has been around a lot, lot
       2       A Not aware of that, no.                             2   longer.
       3       Q Have you reviewed any studies that the             3      Q Okay. I want to look back at Exhibit 2 in
       4   medical community has performed on the COVID             4   paragraph 192.
       5   vaccine?                                                 5      A Okay.
       6       A I am. I'm just -- I don't have specific            6      Q At the end of that paragraph -- well, we
       7   ones in mind right at this moment.                       7   can say it -- it refers to you objecting to extra
       8       Q Okay. But you have looked at those at              8   requirements of masks and testing. Do you see that?
       9   some point, some studies?                                9      A Yes.
      10       A Briefly, yeah.                                    10      Q And we talked about that earlier.
      11       Q Okay.                                             11      A Yes.
      12       A There's a lot of information coming out           12      Q And one of the reasons that it says that
      13   all the time as you know.                               13   you object is the extremely minimal risk of severe
      14       Q That's true. If we look at paragraph 192          14   complications or death from COVID to somebody in
      15   --                                                      15   your age group.
      16       A Can I add to my answer because you were           16      A Yes.
      17   asking in the context of COVID. In the context          17      Q Do you see that?
      18   of -- in the context of medical treatment in            18      A Uh-huh.
      19   general, ivermectin has been around a long time, and    19      Q What do you consider to be your age group?
      20   it won the Nobel Prize as an effective drug, and it     20      A You could say 30 to 40.
      21   has very minimal side effects. I don't notice when      21      Q Okay.
      22   I take it, which is -- yeah.                            22      A I guess.
      23       Q Okay.                                             23      Q Yeah. Whatever you -- I just wanted to
      24       A So, yeah. I think we need -- I think              24   understand what you meant, so there's no right
      25   that's important to recognize relative to the           25   answer. It's just, you know, when you're thinking


                                                                                   20 (Pages 77 to 80)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-22 filed 07/12/21 page 21 of 24
                                                   Page 81                                                     Page 82
       1   about what you -- what you verified here, what age      1   or even being hospitalized now are so low for most
       2   group did you have in mind?                             2   of the people in this world. It's really the
       3       A That was -- we did not discuss a                  3   geriatric population and comorbidities and obesity.
       4   particular range, so I -- I did not have anything in    4   No one talks about the obesity component, but my
       5   mind.                                                   5   economist friends wrote about the statistics on
       6       Q Okay.                                             6   that. A lot of people who have died from COVID were
       7       A Not at the time. And I -- we should               7   obese, and clearly I'm not, and a lot of people in
       8   probably -- we should go with that.                     8   my age group at IU anyways are pretty healthy, so
       9       Q Okay.                                             9   ...
      10       A Because, like I said, 30 to 40, I was -- I       10       Q Are you aware that there are individuals
      11   was guessing now, but honestly we didn't talk about    11   between the ages of 20 and 40 who have had to be
      12   that.                                                  12   hospitalized for COVID?
      13       Q Okay.                                            13       A Yes.
      14       A That was ...                                     14       Q And are you aware that there have been
      15       Q So when you're thinking about the minimal        15   individuals between the ages of 20 and 40 who have
      16   risk of severe complications or death to a             16   died from COVID?
      17   particular age group, what did you have in mind with   17       A I can't answer that specifically. My
      18   this sentence?                                         18   assumption is that someone in -- at least one person
      19       A Well, in my -- okay. In mind, I think of         19   in every age group has died from COVID. That's my
      20   age group really broadly because it's known that       20   assumption.
      21   COVID tends not to be deathly for someone -- sorry.    21       Q Okay.
      22   I'm thinking out loud. I was thinking, like, my age    22       A I can't back -- but it's as hearsay is my
      23   group as anywhere from zero to, like, 70.              23   knowledge that students have -- were not granted
      24       Q Okay.                                            24   their religious exemption from IU.
      25       A Just because the risks of dying from COVID       25       Q Right. So you just don't know one way or


                                                   Page 83                                                     Page 84
       1   the other whether --                                    1       A Yes, I do.
       2       A No.                                               2       Q Are they objections that we've talked
       3       Q -- anyone between the ages of 20 and 40           3   about today or are they other objections?
       4   has died from COVID?                                    4       A They are objections that we've talked
       5       A Not factually, no.                                5   about today. It's about the culture that goes along
       6       Q Okay. And that's just fine.                       6   with those tests -- masking and testing mandates.
       7       A That's a good thing, I guess. It means my         7   The culture of, you know, students -- I mean, IU has
       8   friends are all still here, right?                      8   set up a -- has a -- has a form that you can fill
       9       Q Yes. That's true. That is good. That's            9   out if you find someone in noncompliance. Yes, I
      10   great. This paragraph refers to your objections to     10   have an objection based to the mandate itself, to
      11   the masking and testing requirements, and it talks     11   the fact that it -- that there's severe punitive --
      12   about how you have an objection for the reasons that   12   punitive consequences attached to violating this
      13   we just talked about, and because they're              13   mandate. I object to the -- I mentioned the
      14   unreasonable, and do you have any other objections     14   culture, the culture of fear of tattle-telling on
      15   to the masking and testing requirements besides the    15   other people. It has changed campus life. We do --
      16   unreasonableness and the minimal risk of               16   students do not trust each other like they used to
      17   complications listed here?                             17   which is unfortunate. I also object to the fact
      18       A Do I have -- sorry. Can you state that           18   that such a culture has created an environment where
      19   one more time?                                         19   people feel free to ask each other if they've gotten
      20       Q Sure. Besides the objections that are            20   the vaccine which is private medical information. I
      21   listed here that you believe the masking and testing   21   object to -- yeah. I have a lot of objections
      22   requirements be unreasonable and that there is         22   wrapped up into that one.
      23   minimal risks from COVID for people in your age        23       Q Okay. Do you have any religious objection
      24   group, do you have any other objections to the         24   to masking?
      25   masking and testing requirements?                      25       A Yes.


                                                                                  21 (Pages 81 to 84)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-22 filed 07/12/21 page 22 of 24
                                                  Page 85                                                      Page 86
       1      Q What is that?                                      1   in terms -- in medical terms.
       2          MS. SIEBERT: Objection. You're asking            2       Q Did you have a sincerely held religious
       3   about her specific religious beliefs. That's beyond     3   objection to masking over the last school year?
       4   the constitutional bounds of what you can ask.          4       A Yes.
       5          MS. GUTWEIN: Are you instructing her not         5       Q Do you have a sincerely held religious
       6   to answer, Melena?                                      6   objection to testing?
       7          MS. SIEBERT: I am.                               7       A Yes.
       8       Q (BY MS. GUTWEIN) Why didn't you include           8       Q Did you have that objection over the last
       9   your religious objections when you listed your other    9   school year?
      10   objections here to masking?                            10       A Yes.
      11       A I'm sorry. Can you -- can you -- when you        11       Q So is it correct that you've had a
      12   say, "here," that's the part I'm not sure about.       12   sincerely held religious objection to masking even
      13   What do you mean?                                      13   when you've been at home in Tulsa and opted to wear
      14      Q Sure. In paragraph 192.                           14   a mask?
      15       A Okay. So you're referring to the written,        15       A Yes.
      16   not the spoken?                                        16       Q Okay. If the court --
      17      Q Yes.                                              17       A And where allowed -- where allowed, I
      18      A I actually want to take a moment just to          18   would not wear a mask.
      19   look through my comments, if that's okay.              19       Q Sure. Okay. If the court were to decide
      20      Q Sure.                                             20   that IU can maintain its policies that you're
      21      A Because I do -- yeah. I want to look for          21   challenging, what will you do for the fall 2021
      22   a moment. Okay. My statement reflects my general       22   semester?
      23   position, which is that I prefer to speak of my        23       A I prefer to cross that bridge when I --
      24   objection -- even though I have religious              24   after hearing the court's decision.
      25   objections, I still prefer to speak of my objection    25       Q So is your testimony that you don't know


                                                  Page 87                                                      Page 88
       1   what you will do if the court allows IU to continue     1       Q Yeah.
       2   with its policies?                                      2       A Yeah. I'm a year away from being able to
       3       A Yes. Wait a minute. I'm sorry. What was           3   conduct the rest of my research away from campus,
       4   your question?                                          4   so, yeah.
       5       Q I asked you what you will do if the court         5       Q You see the light at the end of the
       6   allows IU to continue with its policies.                6   tunnel?
       7       A Uh-huh.                                           7       A It's getting closer.
       8       Q And you said you'd rather cross that              8          MS. GUTWEIN: Yeah. Melena, I think I
       9   bridge once the court has issued its opinion.           9   have no further questions.
      10       A Uh-huh.                                          10          MS. SIEBERT: Thanks, Stephanie.
      11      Q So I'm asking, does that mean you don't           11               CROSS-EXAMINATION
      12   know what you will do if IU can continue with its      12   BY MS. SIEBERT:
      13   COVID policies?                                        13       Q Jaime, I just have a couple of just
      14       A Not concretely, no.                              14   follow-up questions, and I was a band geek, but I
      15       Q Is it possible that you will decide to           15   twirled a flag, so I don't -- my musical talent is
      16   continue studying at IU even if you have to wear a     16   limited to that.
      17   mask and participate in testing in the fall?           17       A How fun.
      18      A It is possible, but only -- only because          18       Q So I'm going to base some music questions
      19   I've sunk seven years into this degree. I cannot       19   here on probably some stupidity honestly about it,
      20   just transfer to another school and pick up where I    20   but I know you mentioned that one of the effects,
      21   started -- pick up where I left off. Doctoral          21   harms, that you -- you testified that one of the
      22   programs do not work that way.                         22   harms you felt from having to wear the mask was that
      23       Q And I commend you for all of the work that       23   it was hard to breathe; is that correct?
      24   you've done. That is real commitment.                  24       A Yes. Absolutely.
      25       A Thank you.                                       25       Q Is that especially true when you're


                                                                                  22 (Pages 85 to 88)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-22 filed 07/12/21 page 23 of 24
                                                   Page 89                                                    Page 90
       1   playing the organ?                                      1   envision -- you know, my husband was a trumpet
       2        A Yes.                                             2   player, so I can envision how it would be hard, you
       3        Q Okay.                                            3   know, that breath and so forth is more intricate and
       4        A I had a professor -- my professor -- one         4   involved with that kind of music playing, but I was
       5   of my professors gave a recital in March, and she       5   just wondering how that impacted organ playing, so
       6   had asked if she could perform it without wearing       6   to speak.
       7   the mask, and she was told no even though she was       7       A Yes. Organ playing -- we don't think of
       8   the only person in the room other than the sound guy    8   musicians as being athletes, but we definitely are.
       9   who came in every so often. And so we all watched       9       Q Yeah.
      10   it live stream, and she told me she was struggling     10       A An organist especially because we use our
      11   to breathe, and you could see that her glasses were    11   whole body. We play with our feet, too, so we're
      12   fogging up. So, yes, it was a hardship for her, and    12   using all of our extremities to be very precise.
      13   I can see that. Like, I already have a struggle,       13   Yeah.
      14   you know, a struggle with it, yes. I'm not -- I        14       Q So is it --
      15   don't want to have to give my recital under those      15       A So the precision again is part of the
      16   conditions. Other people at IU don't have to wear      16   culture of music now, and that can create extra
      17   masks when they perform. Football -- football --       17   stress which impacts everything, your cortisol
      18   excuse me, basketball players aren't doing it. I       18   response, your heart rate, your breathing, yeah.
      19   don't see why musicians have to. We are -- the         19       Q Okay. So is it fair, then, to say that if
      20   organ loft is feet, feet away from other people in     20   you are required to wear a mask in the fall during
      21   the room, and we don't even fill, like, the concert    21   your recitals and any other organ practicing or
      22   hall to capacity. Sorry. That's a long answer to       22   whatever that you're doing on campus, that that
      23   your question, but --                                  23   would impact your education negatively?
      24        Q No. I learned a lot about organ playing         24          MS. GUTWEIN: Objection. Leading.
      25   quite honestly there. So I just, you know, I can       25       Q (BY MS. SIEBERT) How would it impact your


                                                   Page 91                                                    Page 92
       1   education to wear a mask in the fall?                   1   that -- and I'm concerned that that could happen to
       2          THE REPORTER: I'm sorry. Was there an            2   me as well simply because I can't get the oxygen I
       3   answer to the previous question?                        3   need to function properly at the level that Jacobs
       4          THE WITNESS: No.                                 4   requires. It's one of the best music schools in the
       5          MS. SIEBERT: Sorry, Luke. We got ahead           5   world. So -- so their standards are -- so they have
       6   of you, there. No. I believe -- Stephanie, do you       6   very high standards.
       7   want to repeat your objection just so we can clarify    7      Q Jaime, just curious. What do you want to
       8   for Luke? Sorry.                                        8   do with your -- your degrees, your Ph.D. and your
       9          MS. GUTWEIN: That's okay. For the                9   doctorate, after? Do you want to teach or perform
      10   question that was unanswered, Luke, my objection was   10   or what do you want to do?
      11   leading.                                               11      A Probably a combination of those things.
      12       Q (BY MS. SIEBERT) Okay. And, Jaime, I'd           12   Perhaps also work in the music industry since I'm
      13   like to rephrase that. So can you tell me what kind    13   very interested in music ownership.
      14   of impact you think having a mask would have on your   14          MS. SIEBERT: Very cool. I have no
      15   education this next year?                              15   musical talent, so I'm impressed. So that's it for
      16       A Okay. On my education?                           16   me.
      17       Q Yes.                                             17          MS. GUTWEIN: I have no further questions.
      18       A Having a mask would -- it would cause            18          THE REPORTER: Does the witness want to
      19   physical harm in highly -- in high performance         19   read and sign?
      20   situations by limiting the amount of oxygen I can      20          MS. SIEBERT: Yes, please.
      21   take in, especially during performances when -- when   21          MS. GUTWEIN: Can we go off the record?
      22   I need as much oxygen as possible to perform at my     22          THE REPORTER: We are off the record.
      23   very best. I actually -- I saw my professor's          23       (Deposition concluded at 2:55 p.m. CST)
      24   recital. She made more mistakes than she ever does.    24
      25   She's a very precise person, and I'm concerned         25


                                                                                  23 (Pages 89 to 92)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-22 filed 07/12/21 page 24 of 24
                                                                  Page 93                                                  Page 94
       1                  JURAT                                              1             ERRATA SHEET
       2   KLAASEN, ET AL. VS. TRUSTEES OF INDIANA UNIVERSITY                2   KLAASEN, ET AL. VS. TRUSTEES OF INDIANA UNIVERSITY
       3         I, Jaime Carini, do hereby state under                      3         DEPOSITION OF JAIME CARINI
       4   oath that I have read the above and foregoing                     4       REPORTED BY: D. LUKE EPPS, CSR, RPR
       5   deposition in its entirety and that the same is a                 5       DATE DEPOSITION TAKEN: JUNE 1, 2021
       6   full, true and correct transcription of my testimony              6           JOB FILE NO. 151678
       7   so given at said time and place.                                  7   PAGE LINE       IS            SHOULD BE
       8                                                                     8   ___________________________________________________
       9                                                                     9   ___________________________________________________
      10         _________________________________                          10   ___________________________________________________
      11         Signature of Witness                                       11   ___________________________________________________
      12                                                                    12   ___________________________________________________
      13                                                                    13   ___________________________________________________
      14         Subscribed and sworn to before me, the                     14   ___________________________________________________
      15   undersigned Notary Public in and for the State of                15   ___________________________________________________
      16   _________ by said witness, Jaime Carini, on this                 16   ___________________________________________________
      17   ________day of__________________, 2021.                          17   ___________________________________________________
      18                                                                    18   ___________________________________________________
      19                                                                    19   ___________________________________________________
      20                                                                    20   ___________________________________________________
      21         _________________________________                          21   ___________________________________________________
      22         NOTARY PUBLIC                                              22   ___________________________________________________
      23         MY COMMISSION EXPIRES:___________                          23   ___________________________________________________
      24         JOB FILE #151678                                           24   ___________________________________________________
      25                                                                    25   ___________________________________________________


                                                                  Page 95
       1                     CERTIFICATE
       2
       3            I, D. Luke Epps, Registered Professional
       4     Reporter, and Certified Shorthand Reporter, do
       5     hereby certify that prior to the commencement of the
       6     examination, Jaime Carini was duly remotely sworn by
       7     me to testify to the truth, the whole truth and
       8     nothing but the truth.
       9            I DO FURTHER CERTIFY that the foregoing is
      10     a verbatim transcript of the testimony as taken
      11     stenographically by me at the time, place and on the
      12     date hereinbefore set forth, to the best of my
      13     ability.
      14            I DO FURTHER CERTIFY that I am neither a
      15     relative nor employee nor attorney nor counsel of
      16     any of the parties to this action, and that I am
      17     neither a relative nor employee of such attorney or
      18     counsel, and that I am not financially interested in
      19     the action.
      20
      21
      22
      23            ____________________________
      24             D. Luke Epps, CSR, RPR
      25             Dated: June 8, 2021



                                                                                              24 (Pages 93 to 95)
